Lrnrauxu, C. J.
This is a suit for services rendered as physician, under an ordinance of the police jury, and for the amount of twenty-five dollars, being a warrant issued by the police jury in favor of one Dura,pa,u. Tlie defendant filed a. general denial. In this court, the de-*193fenchí,nt alleges that the .suit is instituted on parish warrants and does not differ from the cases of Flagg et al. against the parish of St. Charles, decided last term, and Mathé vs. the parish of Plaquemines.
Except for the sum of twenty-five dollars, already mentioned, this suit, is for services rendered hv the employee. The warrants arc'-offered in evidence to corroborate the other evidence introduced to support plaintiff’s claim. The. claim for the warrant of Du rapan should not have boon allowed under the decisions of this court in Sterling vs. Feliciana and Mathé vs. parish of Plaquemines. But in other respects the judgment is correct.
It is therefore, ordered that the judgment he amended by striking out this item of twenty-five dollars, and in other respects that the judgment. bo affirmed. The costs of appeal to in' paid by appellee.